DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 September 2021 has been entered.

Election/Restrictions
Newly submitted claims 25-26 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
a.	Regarding claims 25-26, these new claims are supported by ¶0027 (See PGPUB US 2020/0401850 A1). However, the limitation is not part of the embodiment of Species I, which the applicant elected in the previous response. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, the new added claims 25-26 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means… for” or “means for…” in claims 19-20
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 
Claims 1, 11, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 16/718,148. 
a.	Regarding claim 1, claim 3 of the copending application discloses an apparatus comprising:
a die with non-volatile memory (NVM) elements (claim 1, limitation 1);
a data augmentation controller formed in the die and configured to augment machine learning image data stored within the NVM elements with augmented machine learning image data by adding noise to one or more initial images obtained from the NVM elements to generate one or more altered images (claim 3); and
a deep learning accelerator formed in the die and configured to process the one or more initial images and the one or more altered images to train a deep neural network (DNN) of an image recognition system to recognize at least additional image, the deep learning accelerator further configured to output synaptic weights corresponding to the DNN (claim 1, limitation 4).
b.	Regarding clam 11, claim 11 is analogous and corresponds to claim 1. See rejection of claim 1 for further explanation.
c.	Regarding claim 19, claim 19 is analogous and corresponds to claim 1. See rejection of claim 1 for further explanation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 8-9, 11, 15, 19-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Purkayastha et al. (US 2019/0129834 A1; hereinafter, “Purk”) in view of Grabner et al. (US 2020/0388071 A1), and further in view of Poliakov et al. (US 2019/0189236 A1; hereinafter, “Poli”).
a.	Regarding claim 1, Purk dislcoses apparatus comprising:
a die (Fig. 2-108 and ¶0032) with non-volatile memory (NVM) elements (Purk discloses “the flash memory structure 126 of memory die 108,” which can be a non-volatile one at Fig. 2-126 and ¶0054); and
a data controller (Purk discloses a controller at Fig. 2-122 and ¶0032) formed in the die and configured to machine learning data stored within the NVM elements with machine learning data (Purk discloses that “machine learning techniques may be used to predict memory access commands based on a set of memory access commands used as a training set (teaching set) and a non-volatile storage system may manage memory access operations according to the predicted memory access commands” at Figs. 5A, 5B, 5C, 6, 7A and 7B and ¶¶0082-0086).
However, Purk does not disclose a data augmentation to augment machine learning data within the elements with augmented machine learning image data by adding noise to one or more initial images obtained from the elements to generate one or more altered images; and 
a deep learning accelerator formed in the die and configured to process the one or more initial images and the one or more altered images to train a deep neural network (DNN) of an image recognition system to recognize at least additional image, the deep learning accelerator further configured to output synaptic weights corresponding to the DNN.

process the one or more initial images and the one or more altered images to train an image recognition system to recognize at least one of the altered images (Grabner discloses that “Different forms of data augmentation can be employed. For RGB images, data augmentation techniques such as mirroring, jittering of location, scale, and rotation, and independent pixel augmentations (like additive noise) can be used. For rendered location fields (rendered from the 3D models), different forms of blurring can be additionally used to simulate predicted location fields. During training of the LFD-CNN 612, synthetic data can be leveraged. The LFD-CNN 612 can be trained on predicted and rendered location fields using a ratio of 1:3” at Fig. 6 and ¶0109).
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the process of augmentation process of Grabner to Purk’s controller.
The suggestion/motivation would have been to “facilitate effective operation of various systems … such [as] applications and systems [including], three-dimensional scene understanding, object grasping, object tracking, in addition to many other applications and systems” (Grabner; ¶0003).

Poli discloses a deep learning accelerator formed in the die and configured to process the one or more initial images and the one or more altered images to train a deep neural network (DNN) of an image recognition system to recognize at least additional image (Poli discloses that “training of an example ANN and generating a delta-deviation result for a die in accordance with various embodiments. With reference to FIG. 3, ANN 340 implements a FDA, as described above. ANN 340 is trained by EOL responses 310, obtained from performing PTs on a set of dies at the time of manufacture, indicated in FIG. 3 by connecting line 311. Once trained, ANN 340 is implemented in a MC of a SSD/DIMM, for example in an ASIC or in firmware, and receives, via connection 321, an EOL response 320 from a FT performed on the in-situ die once the SSD/DIMM is operational. The EOL response resulting from FT 320 is an actual response, as described above. Given the actual EOL response, ANN 340 then identifies the corresponding ideal EOL response for that die, compares the two responses, and outputs a deviation result 345…” at Fig. 3 and ¶¶0045-0047), the deep learning accelerator further configured to output synaptic weights corresponding to the DNN (Poli discloses that “only the weightings of the ANN nodes, which incorporate the PT data for the entire SSD or DIMM, are stored. As a result, it is not possible to regenerate or reverse engineer the PT data from the EE or its ANN. Additionally, the ANN has a small footprint. Raw estimations performed by the inventors indicate that an example actual size of the trained ANN, taking into account log-sigmoid activation functions used and 32-bit floating point operations precision, is not more than 4-5 KB of compiled executable code. Finally, collective die behavior monitoring allows for tuning 
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize ANN of Poli to the combination.
The suggestion/motivation would have been to “protect [the] confidentiality” (Poli; abstract) and “identify deviation of an in-system die response from an ideal response for the die” (Poli; ¶0001).
b.	Regarding claim 3, the combination applied in claim 1 discloses wherein the data augmentation controller is further configured to generate one or more additional altered images by applying one or more of rotation, translation, skew, cropping, and flipping to the one or more initial images obtained from the NVM elements (Grabner discloses that “Different forms of data augmentation can be employed. For RGB images, data augmentation techniques such as mirroring, jittering of location, scale, and rotation, and independent pixel augmentations (like additive noise) can be used. For rendered location fields (rendered from the 3D models), different forms of blurring can be additionally used to simulate predicted location fields. During training of the LFD-CNN 612, synthetic data can be leveraged. The LFD-CNN 612 can be trained on predicted and rendered location fields using a ratio of 1:3” at Fig. 6 and ¶0109).
c.	Regarding claim 8, the combination applied in clain1 discloses wherein    the NVM elements comprise NAND flash storage elements (Purk discloses that “flash memory devices in a NAND configuration (NAND flash memory)” at ¶0038).
d.	Regarding claim 9, the combination applied in claim 1 discloses wherein the data augmentation controller formed in the die is further configured as one or more of an under-the-array component and a next-to-the-array component (Purk discloses that “[a] NAND flash memory array may be configured so that the array is composed of multiple NAND strings of which a NAND string is composed of multiple memory cells sharing a single bit line and accessed as a group” at ¶0039).

f.	Regarding claims 19-20, claims 19-20 are analogous and correspond to claims 1 and 3, respectively. See rejection of claims 1 and 3 for further explanation.

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Purkayastha et al. (US 2019/0129834 A1; hereinafter, “Purk”) in view of Grabner et al. (US 2020/0388071 A1), and further in view of of Poliakov et al. (US 2019/0189236 A1; hereinafter, “Poli”) and Mattyus et al. (US 2019/0147320 A1).
a.	Regarding claim 21, the combination applied in claim 1 discloses wherein the data augmentation controller is further configured to add the noise by adding uncorrelated noise (Grabner discloses that “Different forms of data augmentation can be employed. For RGB images, data augmentation techniques such as mirroring, jittering of location, scale, and rotation, and independent pixel augmentations (like additive noise) can be used. For rendered location fields (rendered from the 3D models), different forms of blurring can be additionally used to simulate predicted location fields. During training of the LFD-CNN 612, synthetic data can be leveraged. The LFD-CNN 612 can be trained on predicted and rendered location fields using a ratio of 1:3” at Fig. 6 and ¶0109).
However, the combination does not disclose having different noise vectors.
Mattyus discloses having different noise vectors (Mattyus generating a random noise vector at ¶0068).
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the process of generating a random noise vector of Mattyus to the combination.
The suggestion/motivation would have been to “tackle this issue define and add a task dependent loss function to the objective” (Mattyus; ¶0004). 


Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.